Citation Nr: 0115929	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-16 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for 
residuals of flash burns of the hands and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to April 1946.

This appeal arises from the February 2000 rating decision 
from the Buffalo, New York Regional Office (RO) that granted 
the veteran's claim for service connection for residuals of 
flash burns of the hands and face and assigned a 0 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7899-
7802.  A Notice of Disagreement was filed in May 2000.  While 
the veteran had previously requested a hearing before the 
Board in connection with his claim for service connection, 
and he had already been afforded an RO in October 1999 
regarding such claim, in May 2000 correspondence, he 
indicated that he no longer wanted to be scheduled for any 
further hearings.  A Statement of the Case was issued in June 
2000, and in his substantive appeal, filed in July 2000, he 
requested no hearing.


REMAND

During the pendency of this appeal, a significant change in 
the law was effectuated.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Moreover, the issue of the rating to be assigned initially 
for the veteran's burns is one governed by the holding of the 
United States Court of Appeals for Veterans Claim (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.)  The record does not reflect that Fenderson was 
considered by the RO in its adjudication of the veteran's 
claim for an initial rating in excess of 0 percent for his 
burns, thereby warranting further action by the RO.  

Additional evidentiary development is likewise in order 
considering only the record now before the Board.  In this 
case, the record is inadequate to fully evaluate the veteran 
as it is noted that there are of record two statements from 
Samuel K. Gooldy, M.D., regarding treatment of the veteran, 
but his treatment records of the veteran have not been 
obtained.  As treatment records of the veteran have been 
identified, there is a duty to obtain these records.  
Pursuant to the VCAA, the duty to assist requires that the RO 
obtain relevant records, including private treatment records, 
as identified by the veteran and authorized by him to obtain.  
If the records are unable to be obtained, the RO shall notify 
the veteran, identify the records they are unable to obtain, 
briefly explain the efforts made to obtain those records, and 
describe any further action to be taken with respect to the 
claim.

Additionally, in this case, in reviewing the evidence in the 
claims folder, it is noted that the veteran's representative 
finds that the most recent VA examination, which was 
conducted in November 1999, was inadequate, based on the RO's 
failure to request that the veteran's claims folder be made 
available to the examiner.  Further, the undersigned notes 
that VA examinations performed in July 1997 and November 1999 
are inadequate for rating purposes in that the complete 
symptomatology of the veteran's service-connected burns were 
not described in the accompanying reports.  Findings as to 
measurements of the affected areas, the degree of resulting 
deformity or disfigurement, and degree of associated 
limitation of function, are notably absent.

The veteran has specifically described a limitation of 
function related to the scars of the hands, including pain, 
swelling, and tingling and burning sensations of hands and 
fingers.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  
Therefore, efforts to schedule the veteran for orthopedic and 
neurological examinations are needed to evaluate any such 
symptomatology related to the service-connected burns.  In 
particular, the orthopedic examination should address the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) to 
the extent that they apply to any musculoskeletal limitation.  
In DeLuca, the Court held that in evaluating a 
musculoskeletal disability, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 38 
C.F.R. § 4.45 must be addressed. 

As further examination is deemed advisable, the veteran is 
hereby advised of the importance of appearing for such an 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for an initial rating in excess 
of 0 percent for burns of the face and 
hands.  The RO should further inform the 
veteran in writing of his right to submit 
any additional argument and/or evidence 
in support of such claim.  Such evidence 
may be of a lay or medical variety, 
including statements from medical 
professionals, friends or family members, 
or his employer or co-workers.  Such 
evidence should be relevant to the 
question of the level of severity of the 
service-connected disability at issue 
from March 1997 to the present.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for the flash burns of his 
face and hands during the period from 
March 1997 to the present.  The 
approximate dates of any such evaluation 
or treatment should be furnished by him 
to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Special 
efforts should be made to obtain copies 
of complete clinical records from Samuel 
K. Gooldy, M.D., for inclusion in the 
claims folder.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA dermatological, orthopedic, 
and neurological examinations for the 
purpose of determining the nature and 
severity of his service-connected flash 
burns of the face and hands.  The 
veteran's claims folder in its entirety, 
to include a copy of this remand, is to 
be furnished to the examiners prior to 
any evaluation of the veteran for use in 
the study of this case.  Such 
examinations are to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluations.  Any and all 
indicated diagnostic testing must also be 
accomplished if deemed warranted by any 
examiner.  All applicable diagnoses must 
be fully set forth.  While a percentage 
rating must not be assigned by the 
examiners, each must address each and 
every factor enumerated in the paragraphs 
which follow as to the rating of the 
burns of the face and hands.  This is to 
ensure that the decision to assign a 
particular rating may be fully justified, 
both to the veteran and to any reviewing 
authority.  Such examiners should also 
offer an opinion as to whether varying 
levels of severity of the veteran's burns 
of the face and hands are demonstrated 
from March 1997 to the present, and, if 
so, the specific periods and the level of 
severity shown should be fully 
delineated.  

The dermatological examiner 
should describe the findings 
related to the service-
connected residuals of flash 
burns of the hands and face, 
specifically noting the area(s) 
involved in terms of measured 
square inches, and whether any 
scars are painful and tender on 
objective demonstration or 
poorly nourished with repeated 
ulceration.  Also, the degree 
of resulting disfigurement, be 
it slight, moderate, severe, or 
complete, should be set forth, 
as well as whether there is a 
marked and unsightly deformity 
of the eyelids, lips, or 
auricles, or an exceptionally 
repugnant deformity of one side 
of the face or marked or 
repugnant bilateral 
disfigurement.  The factors 
upon which any medical opinion 
is based should be set forth 
for the record.  

The orthopedic examiner should 
be asked to comment on the 
limitation of function, if any, 
caused by the residuals of the 
flash burns of the face and 
hands, particularly of the 
hands.  Functional limitations 
should be described with as 
much specificity as possible.  
In particular, all ranges of 
motion of the hands should be 
indicated as well as normal 
ranges of motion.  

The orthopedist should also 
determine whether there is 
objective evidence of pain, 
painful motion, weakened 
movement, excess fatigability, 
or incoordination on movement, 
and whether there is likely to 
be additional range of motion 
loss of the hands due to any of 
the following:  (1) Pain on 
use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) 
incoordination.  The above 
determinations must, if 
feasible, be expressed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare ups 
under § 4.45.  If the examiner 
is unable to make such a 
determination, it should be so 
indicated on the record.  The 
factors upon which any medical 
opinion is based should be set 
forth for the record.  

The neurological examiner 
should determine whether the 
veteran has any neurological 
manifestations referable to the 
service-connected residuals of 
flash burns of the face and 
hands.  If so, all such 
manifestations should be 
described in detail.  All 
factors upon which any medical 
opinion is based must be set 
forth for the record.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If any report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  The RO should thereafter readjudicate 
the veteran's claim for an initial rating 
in excess of 0 percent for scars of the 
face and hands, with consideration, where 
appropriate, to 38 C.F.R. §§ 4.40 and 
4.45, the provisions of DeLuca and 
VAOPGCPREC 36-97 (Dec. 12, 1997), and 
38 C.F.R. § 3.655.  Consideration should 
also be given as to whether a separate 
rating may be assigned for any 
neurological aspects of the service-
connected disability.  The RO should also 
consider Note 2 of 38 C.F.R. § 4.118, 
Diagnostic Code 7801, regarding assigning 
separate evaluations for the face and 
each of the hands.  Consideration should 
also be given to the case of Fenderson, 
supra.  If the veteran fails to appear 
for a scheduled examination, the RO 
should include verification in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  In the event that 
the action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and then afforded an opportunity 
to respond.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



